            Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

YESENIA E. GOMEZ OSORIO                   *
19706 Crystal Rock Drive                  *
Germantown, MD 20874                      *
                                          *
       PLAINTIFF,                         *
                                          *
       v.                                 *     Case No.: 8:20-cv-676
                                          *
5 STAR CLEANING SERVICE, LLC              *
11205 Yardley Court                       *
Ijamsville, MD 21754                      *
                                          *
       Serve: Maria Suazo                 *
              11205 Yardley Court         *
              Ijamsville, MD 21754        *
                                          *
and                                       *
                                          *
MARIA SUAZO                               *
a/k/a MARIA ISABEL SUAZO VERGARA          *
a/k/a MARIA FLORES                        *
a/k/a MARIA QUINTANILLA                   *
11205 Yardley Court                       *
Ijamsville, MD 21754                      *
                                          *
       DEFENDANTS.                        *
************************************************************************

                                        COMPLAINT

I.     INTRODUCTION

       1.      The plaintiff, Yesenia E. Gomez Osorio (“Plaintiff”), by and through undersigned

counsel, hereby submits this Complaint against the defendants, 5 Star Cleaning Service, LLC (“5

Star”) and Maria Suazo a/k/a Maria Isabel Suazo Vergara a/k/a Maria Flores a/k/a Maria

Quintanilla (“Suazo”) (collectively, “Defendants”), to recover damages under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., the Maryland Wage and Hour Law

(“MWHL”), Md. Code Ann., Lab. & Empl. §§ 3-401, et seq., the Montgomery County Minimum
             Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 2 of 7



Wage Law (“MCMWL”), Montgomery Cnty. Code §§27-67, et seq., and the Maryland Wage

Payment and Collection Law (“MWPCL”), Md. Code Ann., Lab. & Empl. §§ 3-501, et seq.

II.     JURISDICTION AND VENUE

        2.      This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §1331.

With respect to the state law claims, this Court has supplemental jurisdiction pursuant to 28

U.S.C. §1367 in that the state law claims are so related to the federal claims that they form part

of the same case or controversy under Article III of the United States Constitution.

        3.      Venue is appropriate in the District of Maryland pursuant to 28 U.S.C. §1391(b)

because a substantial part of the events giving rise to this claim occurred within this judicial

district.

III.    THE PARTIES

        4.      Plaintiff is an adult resident of Maryland.

        5.      Defendant 5 Star is and, at all relevant times, was a limited liability company

formed under the laws of Maryland and operating a residential and commercial cleaning business

out of Gaitherstowne Plaza, 260 North Frederick Avenue, Gaithersburg, Maryland.

        6.      At all relevant times, defendant Suazo was the principal of defendant 5 Star and

had operational control over the business, including the directing of day-to-day employment

decisions. Suazo employed Plaintiff, established her wage rates, and is personally responsible

for the unlawful acts alleged in this Complaint.

        7.      At all relevant times, Plaintiff was an employee of Defendants within the meaning

of 29 U.S.C. §203(e)(1), Montgomery Cnty. Code §27-67(b), and Maryland law.

        8.      At all relevant times, Plaintiff was an employee engaged in commerce and/or an

employee in an enterprise engaged in commerce within the meaning of 29 U.S.C. §§206(a) and




                                                   2
             Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 3 of 7



207(a)(1).

        9.      At all relevant times, Defendants were each and all Plaintiff’s employers as that

term is defined by 29 U.S.C. §203(d), Md. Code Ann., Lab. & Empl. §§3-401(b) and §3-501(b),

and Montgomery Cnty. Code §27-67(b).

IV.     STATEMENT OF FACTS

        10.     Plaintiff worked as a driver and maid in Defendants’ cleaning service from around

September 2014 until around January 16, 2020.

        11.     Plaintiff normally worked for Defendants from Monday through Friday of each

week.

        12.     Plaintiff’s workday typically started at around 7:30 am, when she was required to

pick up another maid employed by Defendants, with whom she worked as a team, from the non-

driver maid’s home.

        13.     From there, Plaintiff drove to Gaitherstowne Plaza where she and five other two-

person cleaning crews received their daily assignments and cleaning supplies from Defendants.

She then proceeded to each of the day’s assignments together with her crewmate. Plaintiff

finished the day’s work by dropping off the non-driver maid at her home, usually sometime

between 6:00pm and 9:00pm, occasionally earlier or later.

        14.     Plaintiff did not take meal breaks of at least twenty minutes.

        15.     While the total number of hours worked varied somewhat from day to day,

Plaintiff estimates that she worked an average of 12 hours per day, for a total of around 60 hours

per week.

        16.     Defendants usually paid part of Plaintiff’s weekly wages with a check from 5 Star

and another part with a check from Suazo.




                                                  3
            Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 4 of 7



        17.    Defendants paid Plaintiff varying amounts between $350 and $700 per week, at

effective hourly rates that at times fell below the applicable Montgomery County minimum wage

and the Maryland minimum wage.

        18.    Defendants did not pay Plaintiff at the overtime premium rate of one and one-half

times her regular rate for all hours over forty worked in each one-week period.

        19.    Gaitherstowne Plaza, which Defendants used as their base of operations, is located

in Montgomery County, as are most of the homes Plaintiff was assigned to clean.

        20.    The Montgomery County, Maryland minimum wage was $10.75 per hour at all

relevant times until June 30, 2017.

        21.    From July 1, 2017 until June 30, 2018, the Montgomery County minimum wage

was $11.50 per hour.

        22.    From July 1, 2018 until June 30, 2019, the Montgomery County minimum wage

applicable to employers who employ fewer than 51 employees was $12.00 per hour.

        23.    Since July 1, 2019, the Montgomery County minimum wage applicable to

employers who employ fewer than 51 employees is $12.50 per hour.

        24.    The Maryland minimum wage was $8.75 per hour at all relevant times until June

30, 2017.

        25.    From July 1, 2017 until June 30, 2018, the Maryland minimum wage was $9.25 per

hour.

        26.    From July 1, 2018 until December 31, 2019, the Maryland minimum wage was

$10.10 per hour.

        27.    Since January 1, 2020, the Maryland minimum wage is $11.00 per hour.




                                                4
          Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 5 of 7



V.     COUNT ONE: FLSA AND MWHL OVERTIME VIOLATIONS

       28.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       29.     Defendants’ failure to pay Plaintiff wages at the rate of one and one-half times her

regular hourly rate for hours worked in excess of forty in each one-week period violates both, 29

U.S.C. §207 and Md. Code Ann., Lab. & Emp. §3-415.

       30.     Defendants’ failure to pay overtime wages as required by 29 U.S.C. §207 and Md.

Code Ann., Lab. & Emp. §3-415 was willful and not in good faith inasmuch as Defendants were

aware or reasonably should have been aware of their obligation to pay Plaintiff consistent with

the FLSA and MWHL but did not do so.

       31.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.

VI.    COUNT TWO: MWHL MINIMUM WAGE VIOLATIONS

       32.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       33.     Defendants’ failure to pay Plaintiff at least the Maryland minimum wage for each

hour worked violates Md. Code Ann., Lab. & Emp. §3-413(b).

       34.     Defendants’ failure and refusal to pay Plaintiff at least the Maryland minimum

wage was willful and not in good faith inasmuch as Defendants were aware or reasonably should

have been aware of their obligation to pay Plaintiff consistent with the MWHL but did not do so.

       35.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.

VII.   COUNT THREE: MCMWL MINIMUM WAGE VIOLATIONS

       36.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       37.     Defendants’ failure to pay Plaintiff at least the Montgomery County, Maryland




                                                 5
          Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 6 of 7



minimum wage for each hour worked violates Montgomery County Code §27-68.

       38.     Defendants’ failure to pay minimum wages as required by Montgomery County

Code §27-68 was willful and not in good faith inasmuch as Defendants were aware or reasonably

should have been aware of their obligation to pay in accordance with the Montgomery County

minimum wage but did not do so.

       39.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.

VII.   COUNT FOUR: MWPCL WAGE PAYMENT VIOLATIONS

       40.     Plaintiff incorporates the foregoing paragraphs as if fully stated herein.

       41.     Defendants’ failure to pay Plaintiff all wages due for the work Plaintiff performed

violates Md. Code Ann., Lab. & Emp. §§3-501 et seq.

       42.     Defendants’ failure to pay all wages due to Plaintiff as required by the MWPCL

was not a result of a bona fide dispute.

       43.     As a result of Defendants' unlawful conduct, Plaintiff suffered a loss of wages and

consequential damages.




                                                 6
            Case 8:20-cv-00676-GLS Document 1 Filed 03/12/20 Page 7 of 7



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       1.      Order Defendants to pay to Plaintiff all wages owed, consistent with the Fair

Labor Standards Act, Maryland Wage and Hour Law, Montgomery County Minimum Wage

Law, and Maryland Wage Payment and Collection Law;

       2.      Award Plaintiff liquidated damages for all wages owed pursuant to 29 U.S.C.

§216(b) and Md. Code Ann., Lab. & Emp. §3-427(a)(2);

       3.      Award Plaintiff punitive (treble) damages for all wages owed pursuant to Md.

Code Ann., Lab. & Emp. §3-507.2(b);

       4.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216

and Md. Code Ann., Lab. & Emp. §§ 3-427(a)(3) and 3-507.2(b);

       5.      Award Plaintiff pre-judgment and post-judgment interest; and

       6.      Award Plaintiff such other legal and equitable relief as the Court deems

appropriate.


                                                    Respectfully submitted,


                                                    / s / Mariusz Kurzyna
                                                    Mariusz Kurzyna (Bar No. 20284)
                                                    Zipin, Amster & Greenberg, LLC
                                                    8757 Georgia Ave., Suite 400
                                                    Silver Spring, MD 20910
                                                    Tel: 301-587-9373
                                                    Fax: 240-839-9142
                                                    mkurzyna@zagfirm.com

                                                    Counsel for Plaintiffs




                                                7
